Title: To Thomas Jefferson from Stephen Row Bradley, 26 December 1807
From: Bradley, Stephen Row
To: Jefferson, Thomas


                        
                            
                            
                            Decr 26th. 1807—
                        
                        Permit me Sir to recommend to your notice as a person well qualified to discharge the duties of a judge of
                            the territory of Michigan Reuben Atwater of Vermont; he is a man of amiable manners, Strict
                            integrity, of an unblemished moral and political character, was educated to the law, has followed that profession for
                            fifteen years with reputation and esteem, and is considered as an able judge of the law. One motive which induces me at
                            this time to press the recommendation is, that he is first cousin to Governor Hull their mothers
                            were sisters,—great intimacy always subsisted between the two families, and I have no doubt he would be of esential
                            service in the present state of the territory, he married the daughter of General Lamle, who, (as many of his friends
                            imagine) was treated with great severity under a former administration, this appointment would give great pleasure to the
                            old friends of that departed hero. Mr Atwater is well known to the Vice President, who can give
                            further testimonials, and will I presume cordially support the nomination, if any thing further Should be necessary I beg
                            leave to refer to the ample recommendations given on a former occasion when Mr Atwater was recommended to the Office of Marshal for the district of Vermont—many of which were from
                            his political enemies—
                        Accept Sir the Assurance of my high respect & Esteem
                        
                            Stephen R Bradley
                            
                        
                    